


Exhibit 10.55


SUNPOWER CORPORATION
 
FORM OF [SECOND AMENDED AND RESTATED]
INDEMNIFICATION AGREEMENT
 
This [Second Amended and Restated] Indemnification Agreement (this “Agreement”)
is entered into as of [DATE] (the “Effective Date”), by and between SunPower
Corporation, a Delaware corporation (the “Company”), and [DIRECTOR/OFFICER NAME]
(“Indemnitee”). [This Agreement amends, restates and supersedes that certain
Amended and Restated Indemnification Agreement, dated as of August 7, 2008, by
and between the Indemnitee and the Company.]
 
RECITALS
 
A. Indemnitee is either a member of the board of directors of the Company (the
“Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company.
 
B. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he or she be
indemnified as herein provided.
 
C. It is intended that Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate in full the indemnity provided herein.
 
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1. Services by Indemnitee. Indemnitee agrees to serve (a) as a director or an
officer of the Company, or both, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and bylaws of the Company, and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee's position, or (b) as an Agent of the Company. Indemnitee may from
time to time also perform other services at the request or for the convenience
of, or otherwise benefiting, the Company. Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.
 
2. Indemnification. Subject to the limitations set forth herein and in Section 7
hereof, the Company hereby agrees to indemnify Indemnitee as follows:
 
(a) Except as otherwise specifically provided herein, the Company shall, with
respect to any Proceeding (as hereinafter defined) associated with Indemnitee's
being an Agent of the Company, indemnify Indemnitee to the fullest extent
permitted by applicable law and the Certificate of Incorporation of the Company
in effect on the date hereof or as such law or Certificate of Incorporation may
from time to time be amended (but, in the case of any such amendment, only to
the extent such amendment permits the Company to provide broader indemnification
rights than the law or Certificate of Incorporation permitted the Company to
provide before such amendment).


(b) The Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any threatened, pending or completed Proceeding
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was a director, officer, employee or agent of the Company,
or any subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against Expenses (as hereinafter defined) or Liabilities (as
hereinafter defined), actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee

1

--------------------------------------------------------------------------------




reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful.


(c) The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed Proceeding
by or in the right of the Company or any subsidiary of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or any subsidiary of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
Expenses and, to the fullest extent permitted by law, Liabilities if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper.


(d) The right to indemnification conferred herein and in the Certificate of
Incorporation shall be presumed to have been relied upon by Indemnitee in
serving or continuing to serve the Company as an Agent and shall be enforceable
as a contract right.
 
3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Company to Indemnitee within twenty (20) days after the
receipt by the Company of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination (as hereinafter defined) that
Indemnitee is not entitled to be indemnified for such Expenses), including,
without limitation, any Proceeding brought by or in the right of the Company.
The written request for an advancement of any and all Expenses under this
paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel's view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Company of such
Expenses. In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee's
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.
 
4. Surety Bond.
 
(a) In order to secure the obligations of the Company to indemnify and advance
Expenses to Indemnitee pursuant to this Agreement, as soon as practicable, but
in any event no later than thirty (30) days following the Effective Date, the
Company shall obtain a surety bond for the sole benefit of Indemnitee (the
“Bond”). The Bond shall be in an appropriate amount not less than $2,000,000 if
Indemnitee is a Disinterested Director (as hereinafter defined) and $1,000,000
if Indemnitee is not a Disinterested Director (which amounts shall include the
amount of any Bond already obtained by the Company), shall be issued by a
commercial insurance company or other financial institution headquartered in the
United States having assets in excess of $10 billion and capital according to
its most recent published reports equal to or greater than the then applicable
minimum capital standards promulgated by such entity's primary federal regulator
and shall contain terms and conditions reasonably acceptable to Indemnitee. The
Bond shall provide that Indemnitee may from time to time file a claim for
payment under the Bond, upon written certification by Indemnitee to the issuer
of the Bond that (i) Indemnitee has made written request upon the Company for an
amount not less than the amount Indemnitee is drawing under the Bond and that
the Company has failed or refused to provide Indemnitee with such amount in full
within thirty (30) days after receipt of the request, and (ii) Indemnitee
believes that he or she is entitled under the terms of this Agreement to the
amount that Indemnitee is drawing upon under the Bond. For the avoidance of
doubt, Indemnitee shall be entitled to receive payment under the Bond in
connection with any proceeding against the Company to enforce Indemnitee's
rights under Section 9. The issuance of the Bond shall not in any way diminish
the Company's obligation to indemnify and advance

2

--------------------------------------------------------------------------------




Expenses to Indemnitee and to indemnify Indemnitee against Liabilities to the
full extent required by this Agreement.
 
(b) Once the Company has obtained the Bond, the Company shall maintain and renew
the Bond or a substitute Bond meeting the criteria of Section 4(a) during the
term of this Agreement so that the Bond shall have an initial term of five (5)
years, be renewed for successive five-year terms, and always have at least one
(1) year of its term remaining.


(c) Notwithstanding anything to the contrary in Section 4(a), the minimum amount
of the Bond, if Indemnitee is a Disinterested Director, shall decrease to
$1,000,000 effective upon the triggering of the “run-off” period of the
insurance policies required under Section 11(a).


5. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as determined by a judgment or other final adjudication
adverse to Indemnitee, establish a presumption with regard to any factual matter
relevant to determining Indemnitee's rights to indemnification hereunder. If the
person or persons so empowered to make a determination pursuant to Section 6
hereof shall have failed to make the requested determination within thirty (30)
days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or other
disposition or partial disposition of any Proceeding or any other event that
could enable the Company to determine Indemnitee's entitlement to
indemnification, the requisite determination that Indemnitee is entitled to
indemnification shall be deemed to have been made.
 
6. Procedure for Determination of Entitlement to Indemnification.
 
(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
shall submit Indemnitee's claim for indemnification within a reasonable time,
not to exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification. The Secretary or other appropriate officer
shall, promptly upon receipt of Indemnitee's request for indemnification, advise
the Board of Directors in writing that Indemnitee has made such request.
Determination of Indemnitee's entitlement to indemnification and, if so
entitled, full payment of Indemnitee's claim for indemnification shall be made
not later than thirty (30) days after the Company's receipt of Indemnitee's
written request for such indemnification, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding.
 
(b) The Company shall be entitled to select the forum in which Indemnitee's
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Company, Independent Legal Counsel (as hereinafter
defined) shall determine whether Indemnitee is entitled to indemnification. The
forum shall be any one of the following:
 
(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;
 
(ii) by a committee of Disinterested Directors designated by majority vote of
the Disinterested Directors, even though less than a quorum; or
 
(iii) Independent Legal Counsel, whose determination shall be made in a written
opinion.
 
7. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:
 

3

--------------------------------------------------------------------------------




(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Company or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Company
pursuant to this Agreement by assigning to the Company any claims under such
insurance to the extent Indemnitee is paid by the Company;
 
(b) Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Company's consent, which consent, however,
shall not be unreasonably withheld;
 
(c) For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory or common law;
 
(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee; or


(e) In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee's rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.
 
8. Fees and Expenses of Independent Legal Counsel. The Company agrees to pay the
reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of Indemnitee's
entitlement to indemnification pursuant to Section 6(b) of this Agreement, and
to fully indemnify such Independent Legal Counsel against any and all expenses
and losses incurred by it arising out of or relating to this Agreement or its
engagement pursuant hereto.
 
9. Remedies of Indemnitee.
 
(a) In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, (iv) the Company fails to maintain the Policies required under
Section 11 hereof or (v) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware of the remedy sought. Alternatively, unless
court approval is required by law for the indemnification sought by Indemnitee,
Indemnitee at Indemnitee's option may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the commercial arbitration rules of
the American Arbitration Association now in effect, which award is to be made
within thirty (30) days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee's right to seek any such adjudication or
arbitration award. In any such proceeding or arbitration, Indemnitee shall be
presumed to be entitled to indemnification and advancement of Expenses under
this Agreement and the Company shall have the burden of proof to overcome that
presumption.
 
(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 9 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.
 
(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof, or is deemed to have been made pursuant to
Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Company shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.
 
(d) The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all of the provisions of this Agreement and is precluded
from making any assertion to the contrary.
 

4

--------------------------------------------------------------------------------




(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee's
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Company when and as incurred
by Indemnitee irrespective of any Final Adverse Determination that Indemnitee is
not entitled to indemnification.
 
10. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of the Company), but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.


11. Maintenance of Insurance.


(a) Subject to Section 11(b), the Company shall obtain and maintain in effect
for the benefit of Indemnitee until the earlier of (i) the end of the
Indemnification Period (as hereinafter defined) or (ii) a Board Composition
Change (as hereinafter defined) subject to the terms of Section 11(b), policies
of insurance with insurance companies that permit resolution of all disputes in
the United States and rated “A-” or higher by A.M. Best Company to provide
Indemnitee with coverage for losses from wrongful acts and omissions and to
ensure the Company's performance of its indemnification obligations under this
Agreement (collectively, the “Policies”). The Policies shall, unless otherwise
approved by at least four (4) of the Designated Individuals (as hereinafter
defined), satisfy each of the following requirements: (i) be non-cancelable and
non-rescindable; (ii) provide Indemnitee with rights and benefits that are at
least as favorable as those provided to Indemnitee under the Company's directors
and officers insurance policies existing on the Effective Date (which, for the
avoidance of doubt, shall include Excess Side A and, if the Indemnitee is a
Disinterested Director, Independent Director Liability policies); and (iii)
provide for at least six (6) years of “run-off” coverage for Indemnitee, with
such “run-off” period triggered upon a Board Composition Change. Indemnitee
shall be covered by the Policies in accordance with their terms, with such
coverage primary to any other coverage Indemnitee may have for the Company's
obligations to Indemnitee under this Agreement. In all such Policies, Indemnitee
shall be afforded rights and benefits at least as favorable as those accorded to
the most favorably insured of the Company's directors and officers.


(b) Notwithstanding anything to the contrary in Section 11(a), the Company shall
not be obligated to maintain the Policies following a Board Composition Change
if, at the time of the Board Composition Change, such Policies include the
“run-off” coverage described in clause (iii) of Section 11(a). For the avoidance
of doubt, any Policies that do not include such “run-off” coverage must be
maintained during the entire Indemnification Period.


(c) At the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all commercially
reasonable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.


(d) As soon as practicable, but in any event no later than thirty (30) days
following the Effective Date, the Company shall create a trust for the benefit
of the Indemnitee (the “Trust”) and shall fund the Trust in an amount sufficient
to pay the premiums for, and obtain, the “run-off” coverage required under
Section 11(a)(iii). The initial amount of the Trust shall be $1,057,399 provided
that the Company shall fund additional amounts as appropriate to reflect any
changes to the expected premiums and costs of acquiring the required “run-off”
coverage. The Trust shall not be revoked or the principal thereof invaded
without the written consent of the Indemnitee and the funds in the Trust shall
be used to pay the premiums with respect to the “run-off” coverage. All
unexpended funds in the Trust shall revert to the Company upon the earlier of
(i) the acquisition of “run-off” coverage for Indemnitee in accordance with
Section 11(a)(iii) and (ii) expiration of the Indemnification Period. The
trustee of the Trust shall be chosen by the Indemnitee. Nothing in this Section
11(d) shall relieve the Company of any of its obligations under this Agreement.
The Company shall pay all costs of establishing and maintaining the Trust and
shall indemnify the trustee of the Trust against any and all expenses (including
attorneys' fees), claims, liabilities, loss, and damages arising out of or
relating to this Agreement or the establishment and maintenance of the Trust.



5

--------------------------------------------------------------------------------




The Company may, at its option and expense, acquire a surety bond instead of
establishing the Trust described in this Section 11(d) to secure the obligations
described in Section 11(a)(iii); provided that such surety bond must comply with
all of the requirements of Section 4 relating to the issuer of the Bond.


(e) As used herein, the following terms shall have the following meanings:


(i) “Indemnification Period” means the period for which Indemnitee may have any
liability or potential liability by virtue of serving as a director or officer
of the Company, or both, or as an Agent of the Company, including, without
limitation, the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 9
hereof relating thereto.


(ii) A “Board Composition Change” shall occur at such time that none of the
Disinterested Directors who serve on the Company's Board of Directors as of the
Effective Date continue to serve in such capacity.


(iii) “Disinterested Director” means a member of the Company's Board of
Directors who (i) was not designated for such position by Total S.A., a société
anonyme organized under the laws of the Republic of France (“Total”), or its
affiliates (other than the Company) and (ii) is not an officer of Total or any
of its affiliates (other than the Company).


(iv) “Designated Individuals” means W. Steve Albrecht, Betsy Atkins, Uwe Bufe,
Thomas McDaniel and Pat Wood III.


12. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
 
13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
14. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Company will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Company's rights. If such
omission does prejudice the Company's rights, the Company will be relieved from
liability only to the extent of such prejudice. Notwithstanding the foregoing,
such omission will not relieve the Company from any liability that it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:
 
(a) The Company will be entitled to participate therein at its own expense; and
 
(b) The Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee's own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:
 
(i) the employment of counsel by Indemnitee has been authorized by the Company;
 

6

--------------------------------------------------------------------------------




(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or
 
(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.
 
(c) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee's written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement.
 
15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) delivered by facsimile with
telephone confirmation of receipt or (c) mailed by certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed:
 
(i) If to Indemnitee, to the address or facsimile number set forth on the
signature page hereto.
 
(ii) If to the Company, to:
 
SunPower Corporation
77 Rio Robles
San Jose, California 95134
Attn: Corporate Secretary
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
16. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company's Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the right currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.
 
17. Certain Definitions.
 
(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Company or a subsidiary or an affiliate of the
Company, or any other entity (including without limitation, an employee benefit
plan) either at the request of, for the convenience of, or otherwise to benefit
the Company or a subsidiary of the Company.
 
(b) “Change in Control” shall mean the occurrence of any of the following:
 
(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company's then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);
 
(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company's then outstanding voting securities;
 

7

--------------------------------------------------------------------------------




(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (A) had been directors of the Company on the “look-back date” (as defined
below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);
 
(iv) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, if such merger or consolidation would result
in the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) fifty percent (50%) or less of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
 
(v) The stockholders of the Company approve (A) a plan of complete liquidation
of the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets.
 
For purposes of Subsection (i) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a parent or subsidiary of the Company or (y) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.
 
For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the Effective Date and (y) the date twenty-four (24) months prior
to the date of the event that may constitute a “Change in Control.”
 
Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company's common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.
 
(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to or otherwise involved in the Proceeding in respect of which
indemnification is being sought by Indemnitee.
 
(d) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys' fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.
 
(e) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (1) a final adjudication in the Court of Chancery of
the State of Delaware or decision of an arbitrator pursuant to Section 9(a)
hereof shall have denied Indemnitee's right to indemnification hereunder, or (2)
Indemnitee shall have failed to file a complaint in a Delaware court or seek an
arbitrator's award pursuant to Section 9(a) for a period of one hundred twenty
(120) days after the determination made pursuant to Section 6 hereof.
 
(f) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), that neither is presently nor in the past five (5) years has been
retained to represent: (i) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any corporation of which Indemnitee was or is a director,
officer,

8

--------------------------------------------------------------------------------




employee or agent, or any subsidiary or affiliate of such a corporation, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee's right to indemnification under this Agreement.
 
(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.
 
(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, that is associated with Indemnitee's being an
Agent of the Company.
 
18. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.
 
19. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and
 
(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
 
20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.
 
21. Consent to Jurisdiction. The Company and Indemnitee each irrevocably consent
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.
 
22. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 16 hereof.


23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.















9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.


 
 
SUNPOWER CORPORATION
 
 
a Delaware corporation
 
 
 
 
 
By:
 
 
 
 
 
 
Printed Name:
Thomas H. Werner
 
 
Title:
CEO
 
 
 
 
 
INDEMNITEE
 
 
 
 
 
Signature:
 
 
 
 
 
 
Printed Name:
 
 
 
 
 
Address:
 
 
 
 
 
Telephone:
 
 
Facsimile:
 
 
E-mail:







 









10